Title: From John Adams to Hezekiah Niles, 27 June 1817
From: Adams, John
To: Niles, Hezekiah


				
					
					
				
				“Inclosed are four papers.—No. 1. A letter from President Washington, Aug. 27, 1790; No. 2. Another letter on the same subject, on the same day, Aug. 27, 1790. No. 3. First rough draught of an answer, in my hand writing. 4. A copy of my answer to the president, which was sent to him, dated August 29, 1790, and which, if it was not consumed in the Vandalion combustion of Washington, is probably now in being among the archives of the president.”“I have motives of private honour and public duty for wishing to preserve these papers in print. Your repository is the best: and if you will insert them you may. But, whether you print them or not, I pray you to return them to me, as I find it is necessary for me to preserve vouchers.”
			